DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shida et al. (US 2010/0021011 A1). 	Regarding claims 1, 18, Shida et al. discloses  a vehicle control device for controlling a vehicle that is driven in a platoon with at least one other vehicle (See Fig 9 items V1-V4), the vehicle control device comprising: a communication interface configured to communicate with the at least one other vehicle (See Fig 1 item 21 and Para 52 Unit 21); and a controller configured to, based on an arrangement pattern of the platoon, calculate at least one sensing range that is allocated to the at least one other vehicle, respectively, in the platoon (Para 53 and Para 60-61 teaches of exchanging information regarding the perimeter recognition sensor and the monitoring region of the sensors). 	Regarding claims 2, 19, Shida et al. discloses a vehicle control device, wherein the communication interface is configured to receive data sensed in the at least one sensing range from the at least one other vehicle (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon). 
	Regarding claims 3, 20, Shida et al. discloses a vehicle control device, wherein the controller is configured to generate a control signal for controlling at least one of the vehicles in the platoon based on the data sensed in the at least one sensing range(Para 64 teaches of changing the monitoring region of each vehicle in the group.).
 	Regarding claim 4, Shida et al. discloses a vehicle control device, wherein the vehicle is positioned in an area in the platoon that has a smallest value of the at least one sensing range (Para 71-74 and See Fig 3 Vehicles V1-V4 have different sensing ranges so inherently at least one vehicle will have the smallest value).
 	Regarding claim 5, Shida et al. discloses a vehicle control device, wherein the controller is configured to set a position of the at least one other vehicle in the platoon based on sensing performance for the at least one other vehicle. (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 6, Shida et al. discloses a vehicle control device, wherein the controller is configured to calculate the at least one sensing range that is allocated to the at least one other vehicle in the platoon based on sensing performance for the at least one other vehicle (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 7, Shida et al. discloses a vehicle control device, wherein the controller is configured to, based on the platoon being reconstructed by one of the vehicles leaving the platoon or by a new vehicle joining the platoon, calculate the at least one sensing range in the reconstructed platoon (Claim 7 and Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 8, Shida et al. discloses a vehicle control device, wherein the controller is configured to, based on the arrangement pattern of the platoon being changed, recalculate the at least one sensing range that is allocated to the at least one other vehicle (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 9, Shida et al. discloses a vehicle control device, wherein the controller is configured to generate a control signal for positioning the vehicle in an area of the platoon that has a smallest sensing range (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 10, Shida et al. discloses a vehicle control device, wherein the platoon includes a plurality of groups, one of the plurality of groups including the vehicle and one or more of the at least one other vehicle, and wherein the controller is configured to calculate one or more sensing ranges that are allocated to the one or more of the at least one other vehicles in the one of the plurality of groups (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
	Regarding claim 11, Shida et al. discloses a vehicle control device, wherein the vehicle has a sensing performance that is different from a sensing performance of the at least one other vehicle in the platoon (Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities.).
 	Regarding claim 12, Shida et al. discloses a vehicle control device, wherein the controller is configured to, based on a driving direction of the platoon, calculate the at least one sensing range that is allocated to the at least one other vehicle in the platoon (Para 50 teaches of a group of vehicles that share at least part of the travelling plan. Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities).
 	Regarding claim 13, Shida et al. discloses a vehicle control device, wherein the at least one other vehicle includes a plurality of other vehicles, and wherein the controller is configured to set sensing ranges that are allocated to the plurality of other vehicles such that at least two of the sensing ranges do not overlap in the platoon (See Fig 3 Sensing ranges S do not overlap. Para 60 and Para 71-74 teaches of assigning monitoring area for each vehicle in the group and monitoring the perimeter of the platoon, where each vehicle have different capabilities).
Regarding claim 14, Shida et al. discloses a vehicle control device, wherein the at least one other vehicle includes a plurality of other vehicle, and wherein the controller is configured to set sensing ranges of the plurality of other vehicles such that at least two of the sensing ranges include a predetermined area in a duplicate manner (See Fig 4 and 5). 
 	Regarding claim 15, Shida et al. discloses a vehicle control device, wherein the predetermined area is an accident prone area (Para 90-100 teaches of different situations on the road which could be mitigated by the system.).
 	Regarding claim 16, Shida et al. discloses a vehicle control device, wherein the predetermined area is a traffic jam area (Para 90-100 teaches of different situations on the road which could be mitigated by the system.).
 	Regarding claim 17, Shida et al. discloses a vehicle control device, wherein the predetermined area is a crossroad area (Para 90-100 teaches of different situations on the road which could be mitigated by the system.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467